           Case 1:20-cv-00424-CM Document 3 Filed 05/14/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JERROLD EUGENE DUBOSE,

                             Plaintiff,

                     -against-                                      20-CV-0424 (CM)

DR. BRIAN BELFI; TOMRUL TUREL; DR.                         ORDER DIRECTING PRISONER
M.; MS. TRINCHER, SOCIAL WORKER; A.                            AUTHORIZATION
JONES; DIR. PSYCH., BELLEVUE HOSP.;
MICHELLE CLIFFORD; RISA PROCTON,

                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, currently detained in the George R. Vierno Center (GRVC) on Rikers Island,

brings this action pro se. 1 To proceed with a civil action in this Court, a prisoner must either pay

$400.00 in fees – a $350.00 filing fee plus a $50.00 administrative fee – or, to request permission

to proceed in forma pauperis (IFP), that is, without prepayment of fees, submit a signed IFP

application and a prisoner authorization. See 28 U.S.C. §§ 1914, 1915. If the Court grants a

prisoner’s IFP application, the Prison Litigation Reform Act requires the Court to collect the

$350.00 filing fee in installments deducted from the prisoner’s account. See 28 U.S.C.

§ 1915(b)(1). A prisoner seeking to proceed in this Court without prepayment of fees must

therefore also authorize the Court to withdraw these payments from his account by filing a

“prisoner authorization,” which directs the facility where the prisoner is incarcerated to deduct




       1
         At the time Plaintiff filed this complaint, he was in custody at the Kirby Forensic
Psychiatric Center, but it was unclear if his custody was with respect to a criminal case, although
in his complaint he mentions a criminal case in Brooklyn, New York, under indictment number
254/2012. (See ECF No. 2 at 15.) A search on the New York City Department of Correction
website reveals that Plaintiff is detained in GRVC pursuant to indictment number 254/2012.
            Case 1:20-cv-00424-CM Document 3 Filed 05/14/20 Page 2 of 3



the $350.00 filing fee 2 from the prisoner’s account in installments and to send to this Court

certified copies of the prisoner’s account statements for the past six months. See 28 U.S.C.

§ 1915(a)(2), (b).

        Plaintiff submitted an IFP application but did not submit a prisoner authorization. Within

thirty days of the date of this order, Plaintiff must either pay the $400.00 in fees or complete and

submit the attached prisoner authorization. If Plaintiff submits the prisoner authorization, it

should be labeled with docket number 20-CV-0454 (CM). 3

        The Clerk of Court is directed to mail a copy of this order to Plaintiff (B&C No.

895202363) at GRVC, 09-09 Hazen Street, East Elmhurst, New York 11370, and note service on

the docket. The Clerk of Court is further directed to mail a change of address form with this

order. No summons shall issue at this time. If Plaintiff complies with this order, the case shall be

processed in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to comply

with this order within the time allowed, the action will be dismissed.

        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.




        2
         The $50.00 administrative fee for filing a civil action does not apply to persons granted
IFP status under 28 U.S.C. § 1915.
        3
          Plaintiff is cautioned that if a prisoner files a federal civil action that is dismissed on the
grounds that it is frivolous, malicious, or fails to state a claim upon which relief may be granted,
the dismissal is a “strike” under 28 U.S.C. § 1915(g). A prisoner who receives three “strikes”
cannot file actions IFP as a prisoner, unless he is under imminent danger of serious physical
injury, and he must pay the filing fee at the time of filing any new action.

                                                    2
          Case 1:20-cv-00424-CM Document 3 Filed 05/14/20 Page 3 of 3



Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

Dated:   May 14, 2020
         New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge




                                               3
